Exhibit 10.60

 

COMMITMENT TO PROVIDE FUNDS

 

This Commitment to Provide Funds is made as of September 7, 2010 between Clean
Energy, a California corporation (“Clean Energy”), Clean Energy Compression
Corp., a British Columbia corporation (“CECC”), 0884808 B.C. Ltd., a British
Columbia corporation (“0884808”), and HSBC Bank Canada (“HSBC”), a Canadian
chartered bank.

 

RECITALS

 

WHEREAS, Clean Energy, 0884808 and CECC are parties to an Asset Purchase
Agreement dated July 1, 2010 (the “Asset Purchase Agreement”), pursuant to which
CECC will acquire substantially all of the assets and business of I.M.W.
Industries Ltd. (“IMW”), a British Columbia corporation;

 

WHEREAS, at the closing of the transactions contemplated by the Asset Purchase
Agreement, CECC will deliver to IMW certain preferred shares of CECC (the
“Earnout Shares”);

 

WHEREAS, following the delivery by CECC to IMW of the Earnout Shares, 0884808
has agreed, pursuant to the Asset Purchase Agreement and in exchange for the
Earnout Shares, to pay to B&M Miller Equity Holdings Inc. (the “Holdco”) one or
more earn-out payments (each an “Earn-Out Payment” and collectively, the
“Earn-Out Payments”), based upon the Adjusted Gross Profit (as such term is
defined in the Asset Purchase Agreement) of the Business (as such term is
defined in the Asset Purchase Agreement), provided that the aggregate Earn-Out
Payments paid to Holdco pursuant to the Asset Purchase Agreement will not exceed
Forty Million Dollars ($40,000,000);

 

WHEREAS, HSBC and IMW are parties to an amended and restated facilities letter
dated December 19, 2007, as amended by letters dated December 15, 2008,
March 23, 2009, December 1, 2009, December 22, 2009, March 26, 2010 and June 14,
2010 (collectively, the “Commitment Letter”) pursuant to which HSBC has provided
to IMW certain credit facilities (the “Credit Facilities”) and pursuant to which
IMW and other parties thereto have granted certain security documents (the
“Security”) as security in favour of HSBC;

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Asset Purchase Agreement, HSBC, CECC, 0884808, Clean Energy and certain other
parties have entered or will enter into an Assumption Agreement (the “Assumption
Agreement”), pursuant to which, inter alia, the Credit Facilities and the
obligations of IMW under the Commitment Letter will be assumed by CECC; and

 

WHEREAS, in order to induce HSBC to enter into the Assumption Agreement, Clean
Energy, 0884808 and CECC have agreed to enter into this Commitment to Provide
Funds.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and

 

--------------------------------------------------------------------------------


 

sufficiency of which are hereby acknowledged by each of the parties, the parties
hereto agree as follows:

 

AGREEMENT

 

1.             Commitment to Provide Funds.  Clean Energy and 0884808 hereby
agree that should CECC pay any of the Earn-Out Payments on behalf of 0884808,
and should the making of such Earn-Out Payment result in CECC being in breach of
any of the terms, conditions or provisos of the Assumption Agreement, the
Commitment Letter or the Security, then Clean Energy and 0884808 shall, either
directly or indirectly, furnish CECC with the necessary funds (the “Funds”) to
enable CECC to make such Earn-Out Payment to the Holdco and to remain in
compliance with the terms, conditions and provisos of the Assumption Agreement,
the Commitment Letter and the Security.

 

2.             Assignment and Postponement of Claims.   0884808 agrees to grant
to HSBC an assignment and postponement of claims with respect to all amounts
owing from time to time by CECC to 0884808 (including the repayment by CECC to
0884808 of the Funds in the aggregate), which assignment and postponement of
claims shall permit payments to be made by CECC to 0884808 as agreed to between
CECC and 0884808, provided that CECC is not in breach of any of the terms,
conditions or provisos under the Assumption Agreement, the Commitment Letter or
the Security at the time that such payments are made by CECC, and provided that
any such payment by CECC shall not result in CECC being in breach of any of the
terms, conditions or provisos of the Assumption Agreement, the Commitment Letter
or the Security.  Clean Energy agrees that in the event that any Funds are
furnished directly by Clean Energy (or any of its affiliates or subsidiaries) to
CECC, then Clean Energy shall enter, or cause such paying affiliate or
subsidiary company to enter, into an assignment and postponement of claims in
favour of HSBC with respect to any amounts owing by CECC to such party.

 

3.             Entire Agreement.  This Commitment to Provide Funds constitutes
the entire agreement between the parties relating to the subject matter hereof
and supersedes all prior oral and written understandings, all contemporaneous
oral negotiations and discussions, and all other writings and agreements
relating to the subject matter hereof.

 

4.             Notices.

 

(a)           All notices, requests, demands and other communications hereunder
shall be either (i) delivered in person, (ii) sent by overnight courier service
or other express commercial delivery service, or (iii) sent by facsimile with
confirmation of receipt and, in each case, addressed as follows:

 

If to CECC:

 

Clean Energy Compression Corp.

 

 

43676 Progress Way

 

 

Chilliwack, B.C. VR2 0C3

 

 

Facsimile: (604) 792-3806

 

 

Attention: Rick Wheeler

 

--------------------------------------------------------------------------------


 

If to 0884808:

 

0884808 B.C. Ltd.

 

 

43676 Progress Way

 

 

Chilliwack, B.C. VR2 0C3

 

 

Facsimile: (604) 792-3806

 

 

Attention: Rick Wheeler

 

 

 

If to Clean Energy:

 

Clean Energy

 

 

3020 Old Ranch Parkway, Suite 400

 

 

Seal Beach, CA 90740

 

 

Facsimile: (562) 493-4532

 

 

Attention: Rick Wheeler

 

 

 

If to HSBC:

 

HSBC Bank Canada

 

 

Vancouver Main Branch

 

 

Suite 200 – 885 West Georgia Street

 

 

Vancouver, B.C. V6C 3G1

 

 

 

 

 

Facsimile: (604) 641-1808

 

 

Attention: Cam Rathwell, Senior Account

 

 

                 Manager, Commercial Banking

 

(b)           All notices, requests, instructions or documents given to any
party in accordance with this Section 4 shall be deemed to have been given on
the date of mailing or transmission, whether delivered by hand, by overnight
courier service, or by facsimile, with confirmation of receipt on such date. 
Any party hereto may change its address specified for notices herein by
designating a new address by notice given in accordance with this Section 4.

 

5.             Modifications, Amendments and Waivers.  This Commitment to
Provide Funds cannot be amended or changed nor any performance, term, or
condition waived in whole or in part, except by a writing signed by the party
against whom enforcement of the amendment, change or waiver is sought.  No delay
or failure on the part of any party in exercising any rights hereunder, and no
partial or single exercise thereof, will constitute a waiver of such rights or
of any other rights hereunder.

 

6.             Governing Law.  This Commitment to Provide Funds is to be
construed in accordance with and governed by the internal laws of the State of
Delaware or any similar successor provision, without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of Delaware to the rights and duties
of the parties.

 

7.             Counterparts.  This Commitment to Provide Funds may be executed
in any number of counterparts which may be delivered by facsimile, each of which
shall be deemed to be an original, but all of which counterparts shall together
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

8.             No Third-Party Beneficiaries.  The terms and provisions of this
Commitment to Provide Funds are intended solely for the benefit of each party
hereto and their respective successors and permitted assigns, and the parties do
not intend to confer third-party beneficiary rights upon any other individual or
entity.

 

[Signatures Follow On a Separate Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has caused this Commitment to Provide
Funds to be executed on its behalf by their respective officers thereunto duly
authorized all as of the date first written above.

 

 

Clean Energy

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

0884808 B.C. Ltd.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Clean Energy Compression Corp.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

HSBC

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------